•—Judgment of the Supreme Court, Dutchess County, dated August 9, 1965, reversed, on the law, without costs, and proceeding remitted to the court below for the purpose of: (1) holding a further hearing; (2) assigning counsel to represent relator on such hearing; and (3) making a determination de novo on the basis of the proof adduced upon such hearing. No questions of fact were considered. In our opinion, the court below should have granted relator’s request for assignment of counsel (see People ex rel. Rogers v. Stanley, 17 N Y 2d 256). Ughetta, Acting P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.